NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                  Appellee,

                                        v.

                   TAUKIHAAMEA TUIONE PULOTU,
                            Appellant.

                             No. 1 CA-CR 15-0491
                               FILED 03-22-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-103527-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric Knobloch
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Appellant
                            STATE v. PULOTU
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1           Taukihaamea Tuione Pulotu appeals his conviction for one
count of possession or use of marijuana, a class 1 misdemeanor. For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In July 2013, Officer Mary O’Neill of the Chandler Police
Department arrested Pulotu after a traffic stop in Chandler. Following the
arrest, officers searched Pulotu and found several personal items, including
a wallet. Inside the wallet, Officer O’Neill discovered Pulotu’s credit cards,
some cash and a plastic bag containing a green leafy substance that Pulotu
confirmed as being marijuana.

¶3             Pulotu was charged with one count of possession or use of
marijuana, a class 6 felony. At trial, Officer O’Neill testified that Pulotu
confirmed during an interview that he knew the marijuana was in his
wallet. Pulotu told her that he took the marijuana from a youth at his
church, intending to dispose of it, but he had forgotten to discard it. Pulotu
testified he did not know what it was and thought the baggie was empty.
Pulotu further testified that he forgot about the baggie and did not throw it
away. Pulotu denied ever admitting to an officer that the baggie contained
marijuana.

¶4            The trial court did not find Pulotu’s testimony credible and
found Pulotu guilty of possession of marijuana in an amount less than two
pounds, a class 1 misdemeanor. The trial court suspended Pulotu’s
sentence and imposed two years’ probation and a $1,200 fine. Pulotu timely
appealed and we have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, and Arizona Revised Statutes (A.R.S.) sections
12 120.21.A.1, 13-4031 and -4033.A.1 (West 2016).1


1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      2
                             STATE v. PULOTU
                            Decision of the Court

                               DISCUSSION

¶5              On appeal, Pulotu asserts that the trial court erred because the
State did not present sufficient evidence proving he knowingly possessed
marijuana beyond a reasonable doubt. A conviction must be based on
“substantial evidence.” See Ariz. R. Crim. P. 20.a; State v. Mathers, 165 Ariz.
64, 67 (1990). Whether evidence is sufficient to sustain a verdict is a
question of law that we review de novo. See State v. West, 226 Ariz. 559, 562,
¶ 15 (2011). “The question is whether there was sufficient evidence so that
a rational trier of fact could have found guilt beyond a reasonable doubt.”
State v. Reinhardt, 190 Ariz. 579, 588 (1997). On appeal, we view the
evidence in the “light most favorable to sustaining the verdict, and resolve
all reasonable inferences against the defendant.” Id. at 588-89. “We do not
consider if we would reach the same conclusion as the trier-of-fact, but only
if there is a complete absence of probative facts to support its conclusion.”
State v. Carlisle, 198 Ariz. 203, 206 (App. 2000) (internal punctuation and
citation omitted).

¶6           Pulotu argues that “there was no substantial evidence that
[he] knowingly possessed marijuana on or about July 26, 2013.” Under
A.R.S. § 13-3405.A.1, “[a] person shall not knowingly [p]ossess or use
marijuana.” “’Knowingly’ means, with respect to conduct or to a
circumstance described by a statute defining an offense, that a person is
aware or believes that the person’s conduct is of that nature or that the
circumstance exists.” A.R.S. § 13-105.10(b). “’Possess’ means knowingly to
have physical possession or otherwise to exercise dominion or control over
property.” A.R.S. § 13-105.34.

¶7             Pulotu argues that because he testified he had forgotten about
the marijuana in his wallet, the only evidence showing he had knowing
possession of the marijuana illustrated he knowingly possessed it at the
time he received the baggie at church. And because no evidence established
that the church was within the jurisdiction of the court, Pulotu asserts that
there was “no substantial evidence that [he] knowingly possessed the
baggie while within the jurisdiction of the court.” Instead, Pulotu argues
“[a]ll of the evidence at trial supported [his] claim that he had forgotten
about the baggie being in his wallet by the time of his arrest in Chandler.”
We disagree.

¶8             Sufficient evidence supported the trial court’s verdict. Officer
O’Neill testified that she found the marijuana in Pulotu’s possession in a
wallet with his credit cards and that during an interview, Pulotu
acknowledged his possession of the marijuana. Even though Pulotu


                                       3
                             STATE v. PULOTU
                            Decision of the Court

testified that he forgot about the marijuana in his wallet, the trial court did
not find his testimony credible. See State v. Pieck, 111 Ariz. 318, 320 (1974)
(acknowledging that the fact-finder “is not compelled to accept the story or
believe the testimony of an interested party”).

¶9             We also disagree with Pulotu’s argument that insufficient
evidence established the location of the church—where Pulotu acquired the
marijuana—within the jurisdiction of the Chandler police. The statute
proscribes the knowing possession of marijuana irrespective of where a
person takes control of the contraband. See A.R.S. § 13-3405.A. Therefore,
it is only relevant that Pulotu possessed the marijuana at the time of his
arrest in Chandler. Because we resolve all reasonable inferences against
Pulotu, see Reinhardt, 190 Ariz. at 588-89, there was sufficient evidence that
he knowingly possessed the marijuana at the time of his arrest.

                              CONCLUSION

¶10           For the foregoing reasons, we affirm the trial court’s verdict.




                                   :RT




                                         4